DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the word "preferably” in third and second lines from the bottom of the claim, renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 18, the word "preferably” in line 2 of the claim, renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 19, the word "preferably” in line 3 of the claim, renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.  See MPEP § 2173.05(d).
 of the claim, renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 21, the word "preferably” in line 2 of the claim, renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 22, the word "preferably” in line 3 of the claim, renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 24, the word "preferably” in line 3 of the claim, renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 28, the word "preferably” in line 3 of the claim, renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 29, the word "preferably” in line 3 of the claim, renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 30, the word "preferably” in line 3 of the claim, renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 31, the word "preferably” in line 3 of the claim, renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 32, the word "preferably” in line 3 of the claim, renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 33, the word "preferably” in line 2 of the claim, renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 34, the word "preferably” in line 2 of the claim, renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 35, the word "preferably” in line 2 of the claim, renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 36, the word "preferably” in line 3 of the claim, renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.  See MPEP § 2173.05(d).

Conclusion
This application is in condition for allowance except for the following formal matters: 
The 112(b) rejections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771